[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT

                                                               FILED
                                                      U.S. COURT OF APPEALS
                            No. 05-15554                ELEVENTH CIRCUIT
                                                           MARCH 9, 2006
                        Non-Argument Calendar
                                                         THOMAS K. KAHN
                                                              CLERK

                  D. C. Docket No. 04-60926-CV-PAS

DOUGLAS BEHRMAN,

                                              Plaintiff-Appellant,

                                 versus

ALLSTATE LIFE INSURANCE COMPANY,
ALLSTATE DISTRIBUTORS, LLC, et al.,

                                              Defendants-Appellees.



               Appeal from the United States District Court
                   for the Southern District of Florida


                            (March 9, 2006)

Before DUBINA, CARNES and PRYOR, Circuit Judges.

PER CURIAM:
        This appeal concerns the alleged decreasing values of two variable annuity

contracts. Initially, the district court entered an order granting the defendants’

motions to dismiss dismissing Behrman’s recision claims with prejudice and all

other claims without prejudice. As part of that ruling, the district court found that

Behrman’s tort claims were barred by the economic loss rule.1 The district court

did, however, recognize that a true fraud in the inducement claim is not precluded

by the economic loss rule and dismissed that count of Behrman’s complaint

without prejudice to give Behrman an opportunity to amend his complaint.

Subsequently, Behrman amended his complaint but the district court entered a

second order granting the defendants’ motions to dismiss and dismissed

Behrman’s case with prejudice.

        We review de novo a district court’s grant of a motion to dismiss. Spain v.

Brown and Williamson Tobacco Corp., 363 F.3d 1183, 1187 (11th Cir. 2004). A

motion to dismiss is granted only when the movant demonstrates “beyond a doubt

that the plaintiff can prove no set of facts in support of his claim that would entitle

        1
         Florida’s well-settled economic loss rule prohibits tort claims premised on economic losses
flowing from an alleged contractual breach. See Indemnity Ins. Co. of N. Amer. v. American
Aviation, 891 So.2d 532, 536 (Fla. 2004) (“the economic loss rule has been applied . . . when the
parties are in contractual privity and the one party seeks to recover damages in tort for matters arising
from contract.”). “The prohibition against tort actions to recover solely economic damages for those
in contractual privity is designed to prevent parties to a contract from circumventing the allocation
of losses set forth in the contract by bringing an action for economic losses in tort.” Id.


                                                   2
him to relief.” Conley v. Gibson, 355 U.S. 41, 45-46, 78 S. Ct. 99, 102, 2 L. Ed.

2d 80 (1957); Fed. R. Civ. P. 12(b)(6). Moreover, we have in the past affirmed

dismissals based upon Florida’s economic loss rule. Airport Rent-A-Car, Inc. v.

Provost, Inc., 67 F.3d 901 (11th Cir. 1995).

      First, we agree with the district court’s ruling that the economic loss rule

bars all of Berman’s tort claims. Berman’s tort claims are not extraneous to his

breach of contract claim. Second, we agree that the district court properly

dismissed Berman’s negligent hiring, supervision, and retention claims because

Quigley – the alleged bad actor – was an employee of non-party A. G. Edwards,

not the defendants. Concerning Behrman’s breach of contract claims, we agree

that the district court properly found that all of Behrman’s arguments concerning

these claims were baseless and that Behrman’s breach of contract claims were

defectively pled and barred by the parol evidence rule and the statute of frauds.

Additionally, we agree with the district court’s findings concerning Behrman’s

claims of negligent misrepresentation, fraudulent inducement and negligent

omission. Finally, because a civil conspiracy claim is not an independent cause of

action in Florida, we also conclude that that claim was properly dismissed because

all of the predicate claims were properly dismissed.




                                          3
      In sum, because we conclude from the record that there is no merit to any of

the arguments Berman makes in this appeal, we affirm the judgment of dismissal.

      AFFIRMED.




                                        4